Citation Nr: 1716997	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-33 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to January 1970.  He died in November 2010 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.

The appellant testified at a hearing before a hearing officer (DRO hearing) at the St. Louis RO in July 2013. 


FINDINGS OF FACT

1.  The Veteran died in November 2010; the competent and probative evidence of record indicates that death was due to craniocerebral trauma, with alcohol intoxication identified as a contributing cause of death.  

2.  At the time of his death in November 2010, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of left thigh shell fragment wound, prostate cancer, and erectile dysfunction.

3.  The Veteran's alcohol dependence was not etiologically related to a service-connected disability.

4.  Service-connected PTSD did not cause or contribute substantially or materially to the Veteran's death.

5.  The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred 40 years after his separation from active duty service, and he was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2016).

2.  The criteria for Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in November 2010.  The appellant asserts that the Veteran's service-connected PTSD, or alcohol dependence secondary to his PTSD, contributed to his death.  Just prior to his death, the Veteran was discovered unresponsive and hypothermic after drinking heavily and sleeping outside overnight.  The Veteran was transported to the emergency room, where he was diagnosed with comminuted skull fracture, extensive ecchymosis, and an intracranial hemorrhage, attributed to an assault or accidental fall.  The Veteran passed away two days after arriving at the hospital.  The Certificate of Death, completed months after the Veteran's death, listed "craniocerebral trauma" as the cause of death.  "Acute ethanol intoxication" and PTSD were listed as "significant conditions contributing to death."  No autopsy was performed.  

Service connection for the cause of the veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (c)(1). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the facts of the case, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for the cause of the Veteran's death.  As an initial matter, the Board notes that the appellant does not contend that the Veteran's service connected residuals of left thigh shell fragment wound, prostate cancer, or erectile dysfunction caused or contributed to the Veteran's death, nor does the record indicate such a connection.  Likewise, the service treatment records and treatment records following service are negative for craniocerebral trauma and the record does not indicate a nexus between the craniocerebral trauma that caused the Veteran's death and his service.  Therefore, the Board's analysis will focus on the appellant's arguments linking the Veteran's death to his service-connected PTSD or alcohol dependence secondary to his PTSD.

The appellant first alleges that the Veteran's PTSD caused or aggravated his alcohol dependence, which contributed to his death.  The Veteran was not service connected for alcohol dependence at the time of his death, but service connection for cause of death may be granted based on a condition that could have been service connected at the time of the veteran's death.  Thus, the issue of whether service connection was warranted for alcohol dependence must be addressed.

Importantly, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated (beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310.

The record contains evidence of the Veteran's alcohol dependence as well as medical opinions addressing the etiology of that dependence.  An April 2008 VA examination noted it was more likely than not that the Veteran's "Alcohol Abuse was aggravated as a result of his Posttraumatic Stress Disorder and combat experiences."  This examination is insufficient, however, because it failed to address whether the Veteran's PTSD aggravated the Veteran's alcohol dependence beyond its natural progression.  

Furthermore, later VA medical opinions addressed the findings of the April 2008 VA medical examination and reached a different conclusion.  An October 2013 VA opinion found the April 2008 examination inaccurate in that the examiner "ha[d] no clear evidence or indication that if the veteran had not experienced combat exposure in Vietnam he never would have developed Alcohol Dependency."  The October 2013 opinion provider continued by citing to the Veteran's "pre-military alcohol abuse, family history of substance dependence and misuse, and childhood trauma history" as evidence that the Veteran was pre-disposed to substance dependency even without exposure to combat trauma.  The October 2013 VA opinion found it less likely than not that the Veteran's "alcohol misuse" was aggravated beyond its natural progression by his service.  

This was supported in the January 2017 Veteran's Health Administration (VHA) letter opinion, which found it less likely than not that the Veteran's alcohol dependence was caused or aggravated beyond its natural progression by his PTSD.  The January 2017 VHA opinion  cited to genetic and environmental influences that caused the Veteran's personality characteristics and alcohol abuse and were "well established by the time he joined the service."  The VHA opinion also referenced multiple treatments and admissions for alcohol abuse that did not mention a link to PTSD as well as the appellant's 2007 statement in which she discussed the Veteran's PTSD symptoms and effects but did not include alcohol abuse as a type of self-treatment or outlet for PTSD symptoms.

The appellant has provided lay evidence to support the claim, such as her May 2011 statement linking the Veteran's drinking to his PTSD and her testimony at the July 2013 DRO hearing that the Veteran's PTSD symptoms were exacerbated in July 2010 and he deteriorated until his death in November 2010.  The Board acknowledges the appellant's competency to describe features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is not competent, however, to render medical opinions, and the appellant has not provided evidence of her credentials to determine the etiology of the Veteran's alcohol abuse.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board accordingly gives greater weight to the competent medical evidence outlined in October 2013 VA opinion and January 2017 VHA opinion and finds that the Veteran's alcohol dependency was not secondary to his PTSD and therefore cannot serve as the basis for service-connected cause of death.

Beyond the Veteran's alcohol dependence, however, the appellant has also alleged that the Veteran's PTSD caused his death.  As referenced above, the Certificate of Death listed PTSD as one of two "significant conditions contributing to death."  An October 2013 VA examination found it less likely than not that the Veteran's PTSD contributed substantially or materially to his death, aided or lent assistance to his death, or combined with any other condition to cause the Veteran's death.  Instead, the examiner attributed the Veteran's death to craniocerebral trauma due solely to alcohol intoxication.  The January 2017 VHA opinion, after a comprehensive review of lay statements, treatment records, examinations, and other records, likewise found it less likely than not that the Veteran's PTSD contributed to his death.

The Board gives greater weight to the October 2013 VA opinion and January 2017 VHA opinion.  The Board has considered the Certificate of Death as well but notes that it was completed months after the Veteran's death, provided no narrative for its listing of PTSD - a mental health condition - as a contributing condition, and did not indicate what additional evidence had been considered or whether the medical examiner had a long-standing familiarity with the Veteran's case.  In contrast, the VA and VHA opinions considered the complete record, including pre-service records, service treatment records, treatment and hospitalization records, lay statements, and other evidence of record.  Thus, the Board gives greater weight to the VA and VHA opinions.

Beyond medical evidence, the appellant has provided lay statements to support the claim, including her testimony at the July 2013 DRO hearing and her statement in the October 2011 notice of disagreement.  In these statements, the appellant attributes the Veteran's November 2010 death to his PTSD.  As addressed above,  the appellant is competent to describe features or symptoms of an injury or illness but has not demonstrated her competence to render medical opinions or determine cause of death.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board accordingly finds that the competent evidence weighs against a finding that the Veteran's service-connected PTSD caused or contributed substantially or materially to his death. 


DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran was (1) continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

At the time of the Veteran's death he was rated totally disabled due to his service-connected disabilities.  The Veteran's total disability rating was established in May 2008, however, less than 10 years preceding his November 2010 death. Furthermore, the Veteran died approximately 40 years after his separation from active duty service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318, and the claim is denied as a matter of law.  


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in an April 2011 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. § 3.159(b); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  To this end, VA obtained treatment records as authorized by the appellant.  VA also obtained October 2013 and January 2017 VA medical opinions that considered the available evidence and cited to the evidence to support their opinions.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


